DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 02/07/2022 have been accepted and entered. The amendments overcome all objections, 112 (a) and (b) rejections and 112 (f) interpretations set forth in the Office Action mailed on 10/07/2021. 
Response to Arguments
In the previous office action, reference to US 4659356 A was referred to as Lawhorn which is an incorrect spelling of the last name of the first named inventor. Hereinafter Lawhorn referencing US 4659356 A will be referred to as Lawhon.
Applicant’s arguments filed 02/07/2022 regarding the 25 U.S.C. § 103 rejection of claim 4 have been fully considered but are not persuasive. 
Regarding applicant’s arguments for claim 4, the examiner disagrees that Lawhon fails to teach “the exhaust duct extends through the inlet opening into the process space”. The examiner believes that the applicant may view the claim limitation “extends through the inlet opening into the process space” as to teach the inlet of the material being fed into the furnace, however, examiner does not believe that this is the broadest reasonable interpretation of the claim limitation. The inlet opening into the process space could include the area in which all components enter the process space, not just the opening where the material to be treated enters. In the instant case, Lawhon teaches of the exhaust duct entering through the inlet of the process space which encompasses the area which the material to be treated is entered. 
Applicant’s arguments, see pages 8-9, filed 02-07-2022, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2016133277 A) hereinafter referred to as Nakamura in view of Lawhon et al. (US 4659356 A) hereinafter referred to as Lawhon.
Regarding claim 1, Nakamura teaches a furnace for thermal treatment of material (¶ [0001]), wherein a pyrolysis gas is released from the material during the thermal treatment (¶ [0022]), comprising:
a) a housing (Fig. 1, furnace wall 50);
b) a process space (see annotated Fig. 2 of Nakamura below), which is located in an inner space 
of the housing (Fig. 2, furnace wall 50) and which is bounded by a process space housing (Fig. 2, heater 20) and through which material can be guided (¶ [0015], see annotated Fig. 2 below), the process space being located next to or near an inlet opening of the process space housing for the material to be treated to be introduced to the process space (see annotated Fig. 2 of Nakamura below);

	d) an extraction system, by means of which process space atmosphere loaded with pyrolysis gas can be exhausted from the process space (¶ [022], Fig. 2, exhaust stack 54), wherein 
e) the extraction system comprises at least one exhaust device with an exhaust duct which is bounded by a duct wall and which is connected to the process space via an exhaust opening (Fig. 1 and 2, exhaust stack 54, see annotated Fig. 2 of Nakamura below);
f) the exhaust opening is arranged in a region of the process space in which, during operation of
the furnace, a temperature prevails at which no or only moderate chemical reactions occur between the pyrolysis gas and the process space housing and/or the duct wall (Fig. 1 and 2, exhaust stack 54).
The recitations: "a temperature prevails at which no or only moderate chemical reactions occur
between the pyrolysis gas and the process space housing and/or the duct wall" are considered to be statements of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(11). In the instant case, Nakamura teaches all of the structural limitations of the claim.
	Nakamura fails to teach the exhaust duct extending through the inlet opening into the process space.
	Lawhon teaches of an exhaust duct extending through the inlet opening into the process space (see annotated Fig. 2 of Lawhon below).
	Specifically the combination the examiner has in mind is to add the exhaust duct of Lawhon to the furnace of Nakamura and position the exhaust duct to enter the furnace through the inlet of its process space.

Regarding claim 2, Nakamura as modified teaches the furnace according to claim 1, and Nakamura further teaches wherein during operation of the furnace, a temperature of less than 10000C prevails in the region (¶ [0011]).
The recitations: "during operation of the furnace, a temperature of less than 1000 °C, prevails in 
the region" are considered to be statements of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II). In the instant case, Nakamura teaches all of the structural limitations of the claim. In the instant case, Nakamura teaches all of the structural limitations
of claim 2.
Regarding claim 5, Nakamura as modified teaches the furnace according to claim 1, but fails to teach wherein the exhaust duct is configured such that the position of the exhaust opening can be changed.
Lawhon teaches wherein the exhaust duct is configured such that the position of the exhaust opening can be changed (abstract).
Specifically, the modification the examiner has in mind is to add the exhaust duct of Lawhon to Nakamura where the exhaust duct is adjustable in its length. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lawhon to modify Nakamura 
Regarding claim 6, Nakamura as modified teaches the furnace according to claim 5, and Lawhon further teaches wherein the exhaust duct comprises a plurality of duct sections which are detachably connected to each other such that the length of the exhaust duct can be adjusted by the number of provided duct sections (Column 5, lines 24-32).
Regarding claim 9, Nakamura as modified teaches the furnace according to claim 1, and Nakamura further teaches wherein the process space housing is configured as a muffle (¶ [0015 & 0019], Fig. 2, heater 20, heat insulating material 51).
Regarding claim 10, Nakamura as modified teaches the furnace according to claim 2, and Nakamura further teaches wherein during operation of the furnace, a temperature of less than 900°C prevails in the region (see reasoning of claims 1 and 2).
Regarding claim 12, Nakamura as modified teaches the furnace according to claim 1, and Nakamura further teaches wherein during operation of the furnace, a temperature of less than 800°C prevails in the region (see reasoning of claim 1 and 2).
Regarding claim 13, Nakamura as modified teaches the furnace according to claim 9, and Nakamura further teaches wherein the muffle is made of graphite (¶ [0018]).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2016133277 A) hereinafter referred to as Nakamura in view of Lawhon et al. (US 4659356 A) hereinafter referred to as Lawhon and Ellison (US 4678433 A).
Regarding claim 7, Nakamura as modified teaches the furnace according to claim 1, but Nakamura fails to teach wherein the exhaust duct is connected at an end, which is remote from the exhaust opening, to a collecting duct which for its part is connected to a thermal afterburning device.

Specifically the combination the examiner has in mind is to add the afterburning device of Ellison to the exhaust outlet of Nakamura.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Ellison to modify Nakamura to include the above modification. Doing so burns off volatile solvent from the exhausted gas (Column 4, lines 4-11).
Regarding claim 8, Nakamura as modified teaches the furnace according to claim 7, and Lawhon further teaches wherein a passage housing of the at least one exhaust device, in which the collecting duct extends at least region-wise, is arranged in front of an inlet passage of the housing (Fig. 1, exhaust box 20 is positioned in front of inlet 14 of furnace).

    PNG
    media_image1.png
    516
    1076
    media_image1.png
    Greyscale

Annotated Fig. 2 of Nakamura

    PNG
    media_image2.png
    386
    936
    media_image2.png
    Greyscale

Annotated Fig. 2 of Lawhon

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762